Citation Nr: 1644612	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than July 30, 2010 for the grant of service connection for coronary artery disease.

2. Entitlement to an effective date earlier than July 30, 2010 for the grant of service connection for hypertension.

3. Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

4. Entitlement to an initial compensable rating for hypertension.

5. Entitlement to service connection for a cervical spine disorder.

6. Entitlement to service connection for bilateral hypertensive retinopathy as secondary to the service-connected hypertension.




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011, September 2011, and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran initially requested a Board hearing but withdrew his hearing request in October 2015.

The Veteran appointed Andrew Wener as his representative in April 2012.  In a May 2016 letter, Mr. Wener withdrew from this representation appointment.  The Board finds that Mr. Wener has properly revoked the representation appointment.  See 38 C.F.R. § 14.631(c).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board considers the Veteran to be unrepresented.

The Board notes that the record includes evidence containing a diagnosis of bilateral hypertensive retinopathy and that the November 2013 VA examiner opined on the etiology of this disability.  A claim for service connection for bilateral hypertensive retinopathy has not been explicitly raised by the Veteran nor has it been adjudicated by the RO.  However, as the VA examiner has related bilateral hypertensive retinopathy to the Veteran's service-connected hypertension currently on appeal, the Board finds it has jurisdiction over this issue.  Moreover, as this inferred claim is being fully granted herein, any procedural deficiency is harmless.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); 38 U.S.C.A. § 20.101(d).
The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a higher initial rating for coronary artery disease and service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for coronary artery disease was granted in a September 2011 rating decision, effective July 30, 2010.

2.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to July 30, 2010.

3.  Service connection for hypertension was granted in a September 2011 rating decision, effective July 30, 2010.

4.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for hypertension prior to July 30, 2010.

5.  For the entire period on appeal, the Veteran has required medication for control of hypertension; however, his systolic blood pressures have been predominately less than 200, and his diastolic blood pressures have been predominately less than 110.

6.  The Veteran's current bilateral hypertensive retinopathy is related to or caused by his service-connected hypertension.
CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 30, 2010, for the award of service connection for coronary artery disease have not been met. 38 U.S.C.A.      §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2015).

2. The criteria for an effective date earlier than July 30, 2010, for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2015). 

3. The criteria for an initial rating of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).

4. The criteria for service connection for bilateral hypertensive retinopathy, secondary to service-connected hypertension, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With regard to the duties to notify and assist for the claim for service connection for bilateral hypertensive retinopathy, given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regards to the claim for a higher initial rating for hypertension, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,             § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.   In this case, the Veteran's claim for service connection for hypertension was granted and an initial rating was assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required as the purpose that the notice is intended to serve has been fulfilled.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As regards to the Veteran's earlier effective date claims, the Veteran has been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

With regard to the duty to assist for the higher initial rating claim, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examinations, and the Veteran's statements. 

Neither the Veteran nor his former representative has alleged that these July 2011 and October 2013 VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hypertension as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his former representative has alleged that his hypertension has worsened in severity since the last VA examination.   Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Finally, neither the Veteran nor his former representative have argued that the VA examinations are inadequate.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

II.  Earlier Effective Date

A.  Pertinent Statutes and Regulations

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a decision becomes final (by appellant decision or failure to timely initiate and perfect an appeal) prior to receipt of an application to reopen, the effective date of entitlement is the date of receipt of such application or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(h)(2).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.   Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.       § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).   See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).   Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.   If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Earlier Effective Date for Awards of Service Connection for Coronary Artery Disease and Hypertension

The Veteran contends that an effective date earlier than July 30, 2010 for the award of service connection for coronary artery disease and hypertension are warranted.  Specific argument in support of these contentions has not been submitted.

The Veteran separated from service in December 1990.  On July 30, 2010, the Veteran filed an Application for Compensation and/or Pension (VA Form 21-526) seeking service connection for a heart condition.  He also certified that he had not ever filed a claim with VA.  The Veteran did not submit a claim of entitlement to service connection for coronary artery disease and/or hypertension within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible. 

In September 2011, the RO granted service connection for coronary artery disease, and assigned a 60 percent rating effective July 30, 2010.  The RO also granted service connection for hypertension in an October 2011 rating decision and assigned an initial noncompensable rating, effective July 30, 2010.

The Board has considered whether any evidence of record prior to July 30, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for coronary artery disease and/or hypertension.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for coronary artery disease and/or hypertension.   However, no document submitted prior to July 30, 2010 indicates intent to pursue a claim of entitlement to service connection for coronary artery disease and/or hypertension.   It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.   Although some of the Veteran's clinical records may document complaints of coronary artery disease and/or hypertension, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110 (a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for coronary artery disease and/or hypertension that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the July 30, 2010, date selected by the RO, is the earliest possible effective date here with regards to the claim for service connection for coronary artery disease and/or hypertension.  If entitlement arose prior to July 30, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400 (b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352 (1995).   There is simply no legal entitlement to an earlier effective date for the award of service connection for coronary artery disease and/or hypertension.

While the Veteran's coronary artery disease and/or hypertension may have been present for many years prior to July 2010, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 30, 2010, for the grant of service connection for coronary artery disease and/or hypertension.
As there is no evidence of VA receipt of a claim, formal or informal, for service connection for tonsillitis until July 30, 2010 or such claim for service connection for coronary artery disease and/or hypertension prior to July 30, 2010, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than July 30, 2010, the date VA received his original claim.  Therefore, the Veteran's claims for an earlier effective date for the award of service connection for coronary artery disease and/or hypertension must be denied.

III.  Higher Initial Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran is currently in receipt of a noncompensable rating for hypertension.  This disability is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides disability ratings for hypertensive vascular disease.  The Veteran contends that his service-connected hypertension is worse than that contemplated by the disability rating currently assigned, and asserts that a higher initial rating is warranted.  He has not provided specific argument in support of his claim.

A 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran was afforded a VA examination in July 2011.  The Veteran reported taking daily medication to treat his hypertension.  The hypertension was diagnosed in 1993.  His blood pressure was 132/61.

The Veteran was afforded a VA examination in October 2013 to determine the nature and severity of his hypertension.  The Veteran reported starting hypertension medications in 1996, at the time of his myocardial infarction.  He currently takes continuous medication for his hypertension.  The VA examiner opined that the Veteran has a history of diastolic blood pressure elevation to predominantly 100 or more.  He noted that the Veteran reported diastolic blood pressure of 100 or more within the past year, but that it usually stayed within the 70s.  He further noted that the claims file included a note from July 1998 referring to a blood pressure reading of 200/110.  The Veteran's blood pressure during the VA examination was 144/73, 163/72, and 156/72.  The VA examiner noted that there was no functional impact of the Veteran's hypertension.

Considering pertinent evidence of record in light of the applicable criteria, the Board finds that an initial rating of 10 percent for service-connected hypertension is warranted for the entire period on appeal.  In this respect, probative evidence demonstrates that the Veteran's systolic blood pressure has been consistently measured at less than 200, that he has a history of diastolic blood pressure elevation to predominantly 100 or more, and that he requires continuous medication for control.  While the October 2013 VA examiner indicated that the Veteran's diastolic blood pressure usually stayed within the 70s, the Veteran reported diastolic blood pressure of 100 or more within the past year and there is at least one previous instance of diastolic blood pressure of 110.  Based on this evidence, and resolving all reasonable doubt in favor of the Veteran, a 10 percent initial rating, but no higher, is warranted for hypertension.
As the Veteran's hypertension is not shown to meet or approximate the criteria for the next higher, 20 percent rating, it follows that the disability likewise does not warrant an even higher, 40 percent rating, which requires diastolic pressure readings of 120 or more, or 60 percent, which requires predominate diastolic pressure readings of 130 or more.

Finally, the Board finds that, upon review of all of the evidence of record, both lay and medical, the Veteran's hypertension has been characterized by a history of diastolic pressure predominantly 100 or more, requiring continuous medication for control.  For these reasons, the Board finds that the Veteran's hypertension symptoms more nearly approximate the criteria under Diagnostic Code 7101 for an initial rating of 10 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.104.
The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.   In this regard, the currently assigned rating for hypertension contemplates the severity of such disorder, current and historical blood pressure readings, and the use of medication to treat it.  The criteria of Diagnostic Code 7101 evaluates the severity of hypertension according to actual blood pressure readings, and whether medication is required for control.  Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's various subjective complaints are contemplated by the rating criteria under which the disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for coronary artery disease, hypertension, tinnitus, and bilateral hearing loss.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, however, the Veteran reported has not asserted that he was unable to work due to the disability at issue here.  Under these circumstances, the Board finds that no claim for a TDIU has been raised as a component of the current claim for a higher initial rating, and need not be addressed. 

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Allen, 7 Vet. App. at 448. To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A November 2013 VA examiner diagnosed the Veteran with hypertensive retinopathy and opined that this disability was more likely related to his service-connected hypertension.  There is no contrary opinion of record nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).   For this reason, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hypertensive retinopathy as secondary to the service-connected hypertension, have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date prior to July 30, 2010 for the award of service connection for coronary artery disease is denied.

Entitlement to an effective date prior to July 30, 2010 for the award of service connection for hypertension is denied.

An initial rating of 10 percent for hypertension is granted.

Service connection for hypertensive retinopathy as secondary to service-connected hypertension is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for coronary artery disease as well as for service connection for a cervical spine disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The record reflects that the Veteran's most recent VA examination for his coronary artery disease occurred in July 2011. The fact that a VA examination is more than five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran indicated in an October 2015 statement that his CAD symptoms have worsened since the July 2011 VA examination, specifically stating that he had more stents since the VA examination.  The Board finds this statement to be evidence of possible worsening since the last VA examination. Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected coronary artery disease.  Snuffer, 10 Vet. App. at 400.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA addendum opinion is required to determine the etiology of the cervical spine disorder. 

The Veteran contends that his current cervical spine disorder is the result of an in-service neck injury.  Service treatment records reflect the Veteran's reports of twisting his neck in a motor vehicle accident in January 1975 and a March 1979 cervical spine X-ray was negative for any bone or joint pathology.  A March 2014 VA examiner opined that the Veteran's cervical spine disorders were less likely than not incurred in or caused by the claimed in-service injury, event or illness as his significant cervical spine limitation of motion and four surgeries were not related to service and that his in-service treatment for a cervical strain did not cause his subsequent cervical spine arthritis.  However, no rationale was provided for this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from July 2011 to the present, should be obtained. 

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his coronary artery disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's coronary artery disease symptomatology, to include findings of the Veteran's workload in METs as well as left ventricular dysfunction with an ejection fraction.

All opinions expressed by the examiner should be accompanied by a complete rationale.   

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the March 2014 VA examiner for an addendum opinion.  If the examiner who drafted the March 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

a) For each diagnosed cervical spine disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service.  The examiner should specifically address the impression of an acute muscle strain following a motor vehicle accident in January 1975 and the March 1979

b) With regard to any diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in December 1990 and, if so, to describe the manifestations.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


